Citation Nr: 1818408	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  10-36 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss on an extra-schedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1969 to August 1973.  His decorations include the Vietnam Service Medal and Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO, in pertinent part, granted service connection and a zero percent (noncompensable) rating for bilateral hearing loss, effective February 12, 2009.  After remanding the matter for additional development in April 2014, the Board denied a compensable rating for bilateral hearing loss by a decision entered in September 2016.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision and Order dated in October 2017, the Court vacated the Board's decision insofar as it declined a referral for extra-schedular consideration, and remanded that matter for readjudication.  The appeal as to the denial of a compensable evaluation on a schedular basis was deemed abandoned.


FINDINGS OF FACT

1.  The rating criteria for hearing impairment reasonably contemplate the severity and symptomatology of the Veteran's hearing loss disability.

2.  Effective January 8, 2018, referral of a case for consideration of extra-schedular rating based on the collective impact of two or more service-connected disabilities is no longer permitted.


CONCLUSION OF LAW

Referral for consideration of a compensable rating for bilateral hearing loss on an extra-schedular basis is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2017); Extra-Schedular Evaluations for Individual Disabilities, 82 Fed. Reg. 57,830 (Dec. 8, 2017) (to be codified at 38 C.F.R. § 3.321(b)(1)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Court vacated only that portion of the Board's September 2016 decision relating to extra-schedular evaluation.  Nevertheless, it is useful to review the schedular rating criteria and factual background relating thereto when determining whether an extra-schedular rating is warranted.

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).  Table VIa establishes a Roman numeral designation based only on the puretone threshold average.  38 C.F.R. § 4.85(c) (2017).  However, Table VIa will only be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.85 (c).

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2017).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).

In this case, the Veteran was afforded a VA examination in May 2009.  On examination, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
35
55
55
44
LEFT
30
40
50
60
45

Speech recognition was 100 percent in both ears.

At this examination, the Veteran reported his chief complaint was decreased hearing sensitivity.  The situation of greatest difficulty included understanding conversational speech, especially in the presence of background noise.  The Veteran reported having "significant effects" on occupation from his hearing loss, and "hearing difficulty" was the impact described on occupational activities.  The Veteran denied effects on usual daily activities.

The Veteran was next afforded a VA examination in December 2011.  On examination, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
45
60
60
49
LEFT
35
45
60
65
51

The examiner indicated that the use of a speech discrimination test was inappropriate because it was highly inconsistent with the previous audiogram, and therefore, its validity could not be assured.  See 38 C.F.R. § 4.85(c).

At the time of the examination, the Veteran described the disability's impact on ordinary conditions of daily life, including the ability to work, as difficulty with his hearing "everywhere."

The Veteran was afforded another VA examination in May 2014.  On examination, puretone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
35
55
65
65
55
LEFT
40
60
60
70
58

Speech recognition was 84 percent in the right ear and 88 percent in the left ear.

The examiner found that the Veteran's hearing loss impacted ordinary conditions of daily life, including the ability to work.  The Veteran described the impact as "trouble hearing on the phone and in conversations."

No other audiogram test results are of record.  VA treatment records reflect that the Veteran was fitted for hearing aids.  A July 2009 VA audiology note reports that the Veteran affirmed that the sound quality of the hearing aids was good, except for an echo to his own voice.

Lay statements from the Veteran are of record.  In his July 2009 Notice of Disagreement, the Veteran stated that he did not agree with the speech discrimination scores of 100 percent because the Veteran could hardly hear what was being said at the examination.  In an October 2009 statement, the Veteran asserted that even with hearing aids, his problem understanding person or persons in crowded or noisy places continued.  In his August 2010 substantive appeal, he reported that his hearing loss had gotten worse, that hearing aids helped a little, that he had problems distinguishing some spoken words, and that the ringing in his ears had increased in frequency and intensity, especially at night.

In a June 2016 statement, the Veteran's representative asserted that the Veteran could not accept that hearing loss as profound as his did not warrant a higher evaluation.  The statement continued that the Veteran contended that since discharge from the military, he has suffered the consequence of severe hearing loss, which impacted his life from not only a social standpoint, but more importantly caused marked interference with employment.  A March 2018 statement from the Veteran's representative references the statements in the June 2016 statement regarding the social impact and interference with employment.  The March 2018 statement further asserts that the Veteran has stated that hearing loss has negatively affected his social life.  The Board finds this latter statement to be inaccurate with respect to the representation that the Veteran himself, rather than his representative, made the statement about impact on his social life and marked interference with employment.

Based on a review of the evidence, the Board finds that referral for consideration of an extraschedular evaluation for hearing loss, on a separate basis or as due to the combined effects of other service connected disabilities, is not warranted.  38 C.F.R. § 3.321(b)(1) (2017).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In Doucette v. Shulkin, the Court recently held that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday environment" and thus contemplate situations where hearing loss "results in an inability to hear or understand speech or to hear other sounds in various contexts."  28 Vet. App. 366, 369 (2017).  The Court, however, noted that the rating criteria do not contemplate all functional impairment and, when there is evidence of other functional impairment, e.g., "ear pain, dizziness, recurrent loss of balance, or social isolation due to difficulties communicating," then the Board is required to explain whether the rating criteria contemplate those functional effects.  Id. at 371.

Here, in statements made only by the Veteran's representative beginning in June 2016, the Veteran asserts that his hearing loss has impacted his life from not only a social standpoint, but also through marked interference with employment.  Presuming the statements made by a representative in an appeal brief are reflective of the Veteran's own experiences, the preponderance of the evidence shows that the rating schedule contemplates the severity and symptomatology of the hearing loss disability.  In other words, the Board finds that the first element of Thun has not been met.  22 Vet. App. at 116.

In that regard, throughout the appeal period, the Veteran himself has consistently reported that the functional effects of his hearing loss are things such as the inability to hear speech in various contexts, such as on the telephone, in conversation, in crowds, etc.  See July 2009, October 2009, and August 2010 statements from the Veteran, and VA audio examinations.  Although difficulty hearing in social situations was implied by the reports of difficulty understanding speech and conversation, in statements made directly by the Veteran there was no express discussion of social impact with respect to the effects of his hearing loss.  The October 2010 VA PTSD examination notes that tinnitus impacts his social activity, however, hearing loss is not referenced.

Therefore, the Board finds that, with regard to the social impact question, the evidence does not raise a functional impact other than what is contemplated by the rating schedule.  In that regard, Doucette identified "social isolation due to difficulties communicating" as an impairment not contemplated by the rating criteria.  28 Vet. App. at 371.  Here, however, the June 2016 statement is a generalized statement, which only refers to a social impact of his hearing loss.  The social impact statement is too vague for the Board to interpret it as the "social isolation" referenced in Doucette, 28 Vet. App. at 371.  Rather, the Board interprets the statement as speaking of impact on the Veteran's social life such as that which would be encountered generally by the difficulty understanding speech in various contexts, including social contexts.  Difficulty understanding speech in an everyday environment would naturally include social environments.  Doucette has indicated that the ratings schedule contemplates such situations.  28 Vet. App. At 369.

The Board notes that the Veteran experiences social isolation; however, social isolation has only been reported in the context of the effects of his service-connected PTSD.  This is noted in numerous VA examination reports and treatment records.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran could be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions failed to capture all of the impacts experienced.  However, effective January 8, 2018, referral of a case for consideration of extra-schedular rating based on the collective impact of two or more service-connected disabilities, as set out in Johnson, is no longer permitted.  See Extra-Schedular Evaluations for Individual Disabilities, 82 Fed. Reg. 57,830 (Dec. 8, 2017) (to be codified at 38 C.F.R. § 3.321(b)(1)).  This rule applies to all applications for benefits that are received by VA on or after January 8, 2018, or that are pending before VA, the Court, or the Federal Circuit on January 8, 2018.  Id. (Applicability Date).  As such, the benefit the Veteran seeks in that regard is precluded by law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  The appeal is denied.


ORDER

Referral for an extra-schedular evaluation for bilateral hearing loss is denied.



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


